Title: To John Adams from Richard Varick, 21 July 1790
From: Varick, Richard
To: Adams, John



Sir
New York July 21st. 1790.

The Corporation of this City have applied to the President of the United States to permit Colo. John Trumbull take his Portrait to be placed in the City Hall, to which the President has consented & Mr. Trumbull has suggested to me that as the Portrait will be large the Room in the Hall in which those of the King and Queen of France are placed will be most desirable to perform the Painting in & that he will take Care that no Possible Injury or Inconvenience shall be occasioned by this Indulgence to him.
The whole of the Hall being devoted to the Use of Congress, I take the Liberty of thus Addressing You Sir, as well as the Speaker of the House of Representatives on the Subject & of soliciting your Permission, under a Persuasion that your respective Assent will be sufficient, without troubling the Senate or House of Representatives.
I pray Your Answer on this Subject, & have the Honor to be with great Respect / Sir / Your Obedt. & very / Hble Servt

Richd: Varick